Citation Nr: 0614597	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder, previously denied as bronchial asthma.

2.  Entitlement to service connection for a lung disorder, 
previously diagnosed as bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July to 
August 1980, for a total period of one month and eight days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for a lung disorder.  

The case was previously before the Board in January 2004, 
when it was remanded for additional notification to the 
veteran.  The claim is being reopened and the issue involving 
entitlement to service connection for a lung disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO denied service connection for a lung disorder 
February 1990 on the grounds that bronchial asthma clearly 
existed prior to service and was not aggravated beyond normal 
progression during service.  The veteran was notified of this 
decision in March 1990 but did not file an appeal. 

2.  The evidence received subsequent to the February 1990 RO 
rating decision includes private and VA medical evidence 
which shows current diagnoses of various lung disabilities 
other than bronchial asthma and lay statements to the effect 
that the veteran had no history of bronchial asthma as a 
child or young adult.  

3.  The evidence received since the February 1990 RO rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim; therefore it 
is new and material and is sufficient to reopen the claim.



CONCLUSIONS OF LAW

1.  The February 1990 decision of the RO denying service 
connection for a lung disorder, diagnosed at the time as 
bronchial asthma, is final.  38 U.S.C. 4005 (1988); 38 C.F.R. 
3.104(a), 19.129(a) (1989).

2.  The evidence received since the February 1990 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for a lung disorder reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2005).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(2005).

In a February 1990 rating decision, the RO, noting that the 
service medical records reflect that the veteran gave a 
history of asthma as a child, denied entitlement to service 
connection for bronchial asthma on the grounds that this 
condition clearly existed prior to service and was not 
aggravated beyond normal progression during service.  The 
veteran was provided notice of the decision in March 1990, 
but he did not file a notice of disagreement and the rating 
decision became final.  38 U.S.C. 4005 (1988); 38 C.F.R. 
3.104(a), 19.129(a) (1989 ); see also 38 C.F.R. § 3.156 
(2005).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the February 1990 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The regulation regarding new and material evidence was 
amended during the pendency of the veteran's action to 
attempt to reopen his claim for service connection.  See 38 
C.F.R. § 3.156(a) (2005).  This amendment to 38 C.F.R. § 
3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claim for entitlement to service 
connection for a lung disorder was filed in April 2001, which 
is prior to that date.  Therefore, the amended regulation 
does not apply.

Under the applicable standard in the present case, reopening 
a claim for service connection which has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The evidence of record at the time of the February 1990 
rating action consisted of the veteran's service medical 
records and private medical records dated in 1988 and 1989.  

In this case, the evidence submitted since the February 1990 
RO rating decision includes private and VA medical treatment 
records which reveal diagnoses of various lung disorders 
which are different from those indicated at the time of 
separation from service.  The additional evidence also 
includes statements from individuals who attest to the fact 
that the veteran had no history of bronchial asthma prior to 
service.  This evidence is "new" because it was not of 
record at the time of the February 1990 rating action and is 
neither cumulative nor redundant of evidence considered in 
1990.  Moreover, the aforementioned evidence is also 
"material" because it is probative of the issue at hand, 
which is whether the veteran has a current diagnosis of a 
lung disorder and, if so, whether the veteran's current 
disability is related to his period of active military 
service.  Thus, the Board finds that the aforementioned 
medical records, relate to unestablished facts necessary to 
substantiate the veteran's claim for service connection, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
veteran's claim for service connection for a lung disorder is 
reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for a lung disorder, previously denied as 
bronchial asthma, has been received; to this extent only, the 
appeal is granted.


REMAND

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Since 
no notice letter was provided prior to the award of service 
connection, VA is now required to provide such notice to the 
claimant.  See VBA Fast Letter (06-04) (March 14, 2006). 

The veteran's claim centers on his medical condition shortly 
after his entry into active service, and the reasons for his 
entry level separation.  A document dated January 2003 
indicates that the RO considered requesting the veteran's 
service personnel records and any Medical Board records from 
the service department.  However, further review of the 
record reveals that no request was made and no records were 
received.  This should be done.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.

The veteran claims entitlement to service connection for a 
lung disorder.  The evidence of record is equivocal as to the 
exact diagnosis of the veteran's current lung disorder, if 
any.  No VA examination has been conducted with respect to 
the veteran's claim for service connection for a lung 
disorder.  This should be done.  

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Accordingly, the case is REMANDED for the following action:

1.   The AMC should send the appellant 
a letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and the Court's holding in 
Dingess, supra.  See VBA Fast Letter 
(06-04). 

2.  The RO should request a complete 
copy of the veteran's service personnel 
records (201 file) and copies of any 
service department Physical Evaluation 
Board / Medical Evaluation Board 
reports used to separate the veteran 
from service.  The RO should document 
the request for these records including 
any negative response if received.

3.  The veteran should be scheduled for an 
examination for lung disorders.  The 
report of examination should include a 
detailed account of all manifestations of 
current lung disorders found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the veteran's service 
medical records and offer an opinion, if 
possible, as to whether any current lung 
disorder is related to the veteran's 
symptoms during service, or whether any 
pre-existing lung disorder underwent an 
increase in severity beyond the natural 
progression of the disability during 
service.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

4.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


